EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Para 0001, line 2: insert –now U.S. Patent No. 10,528,290,-- before “and”.

 The following is an examiner’s statement of reasons for allowance: 
The prior art, including that of Yadav et al. teach related virtual resource management and container files but fail to provide a rationale, separately or in combination, to include the limitation of wherein the virtual resource management sub-system is configured to create a new version of a corresponding one of the files when associated metadata for the corresponding one of the files has changed.
While prior art such as Yadav et al. teaches updating parity data (metadata) with data changes in the container files, no prior art has been found, separately or in combination, that explicitly discloses creation of a new version of the data when metadata associated with said data has changed, as claimed and disclosed supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 7036 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/           Primary Examiner, Art Unit 2137